Citation Nr: 1438685	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from February 2003 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's psychiatric disorders are manifested by symptoms more nearly approximating total occupational impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting a 100 percent rating for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

In a March 2008 rating action, the RO granted a 70 percent rating for PTSD, effective in January 2008.

In response, to the Veteran's claim for a higher rating a VA examination was conducted in June 2012.  The psychologist noted the Veteran's medical history, citing past VA examination reports.  His clinical notes indicated manifestations of PTSD and major depression.  The Veteran reported that he had no ambition or energy.  He said he did not want to do anything aside from sit in his room with his dog. He reported that he was married and had attacked his wife while sleeping.  On objective examination, he had moderate short term memory loss such as forgetting names, directions and recent events.  He had obsessional rituals.  It was noted he became easily overwhelmed by work or work-like settings.  He was noted to have no friends and strained relationships within his family.  The reported GAF score was 40.  GAF scores are not controlling, but must be accounted for as they represent the assessment of trained medical observers.  Scores such as the Veteran's show serious social and occupational impairment, "unable to keep a job."  

In light of the statements of the Veteran and his spouse's, as well as VA examination and treatment reports, the Board finds that the overall picture more nearly approximates the criteria ("total occupational and social impairment") for a 100 percent rating.  The evidence favors the Veteran's claim, and the benefit sought on appeal is granted.

The Veteran has only one service-connected disability, PTSD, and this provides the basis for the 100 percent schedular rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board finds that it need not consider a TDIU, as the Veteran now has a total (100 percent) scheduler disability rating.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).  


ORDER

A 100 percent rating for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.  





____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


